UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-2415



DERRICK ANDRÉ CEPHAS,

                                              Plaintiff - Appellant,

          versus


PEPSI BOTTLING GROUP, INCORPORATED,

                                              Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.   William M. Nickerson, Senior District
Judge. (CA-04-2269-WMN)


Submitted: April 20, 2006                     Decided: April 24, 2006


Before MICHAEL, KING, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Derrick André Cephas, Appellant Pro Se. Bruce Stephen Harrison,
Adam S. Belzberg, SHAWE & ROSENTHAL, LLP, Baltimore, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

               Derrick André Cephas appeals the district court’s order

granting summary judgment to the Defendant on his Title VII and 42

U.S.C. § 1981 (2000) claims of employment discrimination based on

race and retaliation.            See 42 U.S.C. §§ 2000e - 2000e-17 (2000).

We   have      reviewed    the    record    and    find   no    reversible    error.

Accordingly, we affirm for the reasons stated by the district

court.    See Cephas v. Pepsi Bottling Group, No. CA-04-2269-WMN (D.

Md. Dec. 6, 2005).           We dispense with oral argument because the

facts    and    legal     contentions      are    adequately     presented    in   the

materials       before    the    court     and    argument     would   not   aid   the

decisional process.



                                                                             AFFIRMED




                                         - 2 -